DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). The claims should begin with an article such as “A” for independent claims, and “The” for dependent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the at least one foot has a section in the plane of the accelerometer less than the surface of the mobile portion” which is unclear. Claim 3 recites “the sum of the sections of the feet in the plane of the accelerometer is less than the surface of the mobile portion” which is unclear. Claim 4 recites “the surface of the section of the at least one foot is less than or equal to 10% of the surface of the mobile portion” which is unclear. Claim 14 recites “the sum of the surfaces of the sections of the feet in the plane of the accelerometer is less than or equal to 10% of the surface of the mobile portion” which is unclear. It is unclear whether the section(s) corresponds to “a surface area” less than “a surface area” of the mobile portion.
The term “at least one material having a high density” in claim 13 is a relative term which renders the claim indefinite. The term “at least one material having a high density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110030472 to Aziz.
Regarding Claim 1, Aziz discloses a microelectromechanical accelerometer (FIGS. 2a-2d, accelerometer 110; ¶¶ [0037]-[0041]) comprising a support (FIGS. 2a-2d, substrate ¶¶ [0037]-[0041]) and a mobile portion able to be vibrated with respect to the support (FIGS. 2a-2d, proof mass 120; ¶¶ [0037]-[0041]), at least one sensor for measuring the amplitude of the vibration of said mobile portion in at least one detection direction contained in the plane of the accelerometer (FIGS. 1-3, first and second sense combs 50a-b; ¶¶ [0029]-[0043]), the accelerometer comprising at least one foot anchored on the support by a first end and fixed to the mobile portion by a second end, and configured to allow the mobile portion to vibrate at least along said at least one detection direction under the effect of an acceleration force (FIGS. 2a-2d, suspensions 160 with anchors 130a-d; ¶¶ [0037]-[0041]), said at least one sensor being located at least partially under the mobile portion (FIGS. 1-3, bottom sense combs 50a-b; ¶¶ [0029]-[0043]).
Regarding Claim 2, Aziz discloses the at least one foot has a section in the plane of the accelerometer less than the surface of the mobile portion in the plane of the accelerometer (FIGS. 2a-2d, suspensions 160 with anchors 130a-d both with smaller surface area than proof mass 120; ¶¶ [0032]-[0041]).
Claim 3, Aziz discloses the at least one foot comprise several feet anchored on the support by a first end and fixed to the mobile portion by a second end, and wherein the sum of the sections of the feet in the plane of the accelerometer is less than the surface of the mobile portion in the plane of the accelerometer (FIGS. 2a-2d, suspensions 160 with anchors 130a-d all with smaller surface area than proof mass 120; ¶¶ [0032]-[0041]).
Regarding Claim 4, Aziz discloses the surface of the section of the at least one foot is less than or equal to 10% of the surface of the mobile portion (FIGS. 2a-2d, suspensions 160 with anchors 130a-d all with smaller surface area than proof mass 120; ¶¶ [0032]-[0041]).
Regarding Claim 6, Aziz discloses the at least one foot has a circular or square section in the plane of the accelerometer (FIGS. 2a-2d, suspensions 160 with anchors 130a-d all with square cross-section; ¶¶ [0032]-[0041]).
Regarding Claim 8, Aziz discloses the microelectromechanical accelerometer according to claim 1, and further discloses the mobile portion has a square shape in the plane of the accelerometer or cylindrical revolution with an axis normal to the plane of the accelerometer  (FIGS. 1-3, proof mass 120 with square cross-section; ¶¶ [0030]-[0041]), wherein the accelerometer has two detection axes (Figs. 3C-G, four sensors (including, MEMS gyroscopes and accelerometers; ¶¶ [0042]-[0043]).
Regarding Claim 9, Aziz discloses excitation device configured to vibrate the mobile portion at its resonance frequency (Figs. 1-3, first and second drive combs 40a-40b; ¶¶ 0029]-[0043]), and wherein the at least one sensor is configured to measure a variation in the resonance frequency (Figs. 1-3, first and second sense combs 50a-b; ¶¶ 0029]-[0043]).
Regarding Claim 11, Aziz discloses the at least one sensor is a capacitive sensor comprising at least one electrode carried by the mobile portion and an electrode carried by the support (Figs. 1-3, first and second capacitive sense combs 50a-b; ¶¶ 0029]-[0043]).
Regarding Claim 13, Aziz discloses the mobile portion comprises at least one material having a high density (FIGS. 2a-2d, silicon proof mass 120; ¶¶ [0032]-[0041]). and the at least 
Regarding Claim 14, Aziz discloses the sum of the surfaces of the sections of the feet in the plane of the accelerometer is less than or equal to 10% of the surface of the mobile portion (FIGS. 2a-2d, suspensions 160 with anchors 130a-d all with smaller surface area than proof mass 120; ¶¶ [0032]-[0041]).
Regarding Claim 15, Aziz discloses a system for measuring an acceleration comprising a plurality of microelectromechanical accelerometers according to claim 1 (Figs. 1-3, MSD systems, including MEMS gyroscopes and accelerometers; ¶ [0002], [0029]-[0044]) each mobile portion comprising at least two edges in the plane of the system, each one of the edges directly facing an edge of a mobile portion of an adjacent microelectromechanical accelerometers (Figs. 1-3, MSD systems, with adjacent gyroscopes and accelerometers; ¶ [0002], [0029]-[0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 5, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aziz as applied to claim 1, in view of US 20060225506 to Madni.
Regarding Claim 5, Aziz discloses the microelectromechanical accelerometer according to claim 1 However, Aziz does not explicitly disclose the mobile portion and/or the at least one foot have a shape that favours at least one vibration direction of the mobile portion corresponding to the at least one detection direction. Madni discloses the mobile portion and/or the at least one foot have a shape that favours at least one vibration direction of the mobile portion corresponding to the at least one detection direction (Figs. 1-2, supporting beam 130 with rectangular cross section; ¶¶ [0017]-[0024], [0066]-[0069]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Aziz by providing the mobile portion and/or the at least one foot have a shape that favours at least one vibration direction of the mobile portion corresponding to the at least one detection direction as in Madni in order to provide for greater directional stability in sensing.
Regarding Claim 7, Madni discloses the section of the at least one foot in the plane of the accelerometer has a smaller dimension in the detection direction with respect to the dimension in a direction orthogonal to the detection direction (Figs. 1-2, supporting beam 130 with rectangular cross section; ¶¶ [0017]-[0024], [0066]-[0069]).
Regarding Claim 12, Aziz discloses the microelectromechanical accelerometer according to claim 1. However, Aziz does not explicitly disclose the at least one sensor is a piezoelectric and/or piezoresistive sensor comprising at least one suspended beam between the foot and the support. Madni discloses the at least one sensor is a piezoelectric and/or piezoresistive sensor comprising at least one suspended beam between the foot and the support (Figs. 1-2, piezoelectric driving and piezoelectric or piezoresistive sensing; ¶¶ [0017]-[0035], [0041]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Aziz by providing the at least one sensor is a piezoelectric and/or piezoresistive sensor comprising at least one suspended beam .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aziz as applied to claim 1, in view of US 20150020590 to Painter.
Regarding Claim 10, Aziz discloses the microelectromechanical accelerometer according to claim 1. However, Aziz does not explicitly disclose the at least one sensor comprises an optical resonator arranged with respect to the mobile portion in such a way that the mobile portion is located at least partially in the evanescent field of the optical resonator at least in the detection direction, at least one injector for injecting a light signal into the resonator and at least one collector for collecting a light signal coming from the optical resonator. Painter discloses the at least one sensor comprises an optical resonator arranged with respect to the mobile portion in such a way that the mobile portion is located at least partially in the evanescent field of the optical resonator at least in the detection direction (Figs. 1-3, mass structure 222 with zipper cavity structure 220 including two patterned photonic crystal nanobeams; ¶¶ [0023]-[0044]), at least one injector for injecting a light signal into the resonator  (Figs. 1-3, light source directed at zipper cavity structure 220; ¶¶ [0023]-[0044]), and at least one collector for collecting a light signal coming from the optical resonator (Figs. 1-3, optical transmission through or reflection from the photonic crystal cavity may be monitored via an evanescently coupled fiber taper waveguide; ¶¶ [0023]-[0044]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Aziz by providing the at least one sensor comprises an optical resonator arranged with respect to the mobile portion in such a way that the mobile portion is located at least partially in the evanescent field of the optical resonator at least in the detection direction, at least one injector for injecting a light signal into the resonator and at least one collector for collecting 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852